                                            Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JANE DOE,                                       Case No. 18-cv-05393-DMR
                                   8                    Plaintiff,                          REQUEST FOR REASSIGNMENT;
                                                                                            REPORT AND RECOMMENDATION
                                   9              v.                                        RE MOTION FOR DEFAULT
                                                                                            JUDGMENT
                                  10        STUART DINNIS,
                                                                                            Re: Dkt. No. 74
                                  11                    Defendant.

                                  12           Plaintiff Jane Doe filed this action against Stuart Dinnis, Virgin America, Inc., and Alaska
Northern District of California
 United States District Court




                                  13   Air Group, Inc. (together, the “Airline Defendants”) following an alleged 2016 sexual assault by

                                  14   Dinnis. Following Dinnis’s failure to appear and without objection from the remaining parties, the
                                       court severed Doe’s claims against Dinnis; Doe’s claims against the Airline Defendants proceeded
                                  15
                                       in a separate related action which eventually was resolved through settlement. See Doe v. Virgin
                                  16
                                       America, Inc., Case No. C-18-cv-2420 DMR. Doe now moves the court for entry of default
                                  17
                                       judgment against Dinnis pursuant to Federal Rule of Civil Procedure 55(b)(2). [Docket No. 74.]
                                  18
                                       The court held a hearing on November 14, 2019, after which Doe filed an amended complaint and
                                  19
                                       additional submissions in support of her motion. [Docket Nos. 72, 74, 76, 78.]
                                  20
                                               Dinnis has not filed a declination or consent to the jurisdiction of a magistrate judge
                                  21   pursuant to 28 U.S.C. § 636(c). Therefore, the court issues this Report and Recommendation and
                                  22   reassigns this case to a district judge for final disposition, with the recommendation that Doe’s
                                  23   motion be GRANTED.
                                  24   I.      BACKGROUND
                                  25           Doe is an adult woman who resides in and is a citizen of Texas. [Docket No. 76 (Am.
                                  26   Compl.) ¶ 3.] Dinnis is an adult man. At the time Doe filed the original complaint in this action,

                                  27   Dinnis was a citizen, resident, and domiciliary of Brisbane, Australia. Id. at ¶ 2. At the time of

                                  28   the incident that forms the basis of the complaint, Dinnis was employed by Virgin America, Inc.
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 2 of 17




                                   1   (“Virgin”) and resided and was domiciled in California, with the intention of remaining in

                                   2   California. Id.

                                   3             In fall 2016, Doe was a Vice President for Research Now, which is “a global expert in

                                   4   online market research data.” Doe’s job responsibilities included “building and maintaining key

                                   5   strategic relationships with loyalty professionals, including airline executives.” Id. at ¶ 8. In

                                   6   October 2016, Doe and her boss traveled to the Mega Loyalty Conference in Toronto, Canada,

                                   7   which “attracted professionals in the travel and loyalty sector from around the world,” including

                                   8   Dinnis, who was then Virgin’s Director of Loyalty. Id. at ¶ 9.

                                   9             On October 24, 2016, Doe conferred with her boss about their objectives for the
                                       conference and identified Dinnis as “a key player with whom [Doe] should meet.” At a
                                  10
                                       conference-related party that night, Doe introduced herself to Dinnis. He subsequently
                                  11
                                       approached Doe on the dance floor and was “noticeably drunk,” and later spilled a drink on Doe.
                                  12
Northern District of California
 United States District Court




                                       Id. ¶¶ 10-13. Doe and her colleagues returned to their hotel in a taxi. When they arrived at the
                                  13
                                       hotel, Dinnis was waiting for Doe in the lobby. Doe alleges that “Dinnis knew that, given [Doe’s]
                                  14
                                       position with Research Now, and her need to preserve their professional relationship, she would
                                  15
                                       be reluctant to react in a way that could harm her company’s relationship with a major client like
                                  16
                                       Virgin,” and that Dinnis was “[i]ntent on exploiting [Doe’s] professional vulnerability.” Id. at ¶¶
                                  17
                                       13, 14.
                                  18
                                                 Dinnis followed Doe into an elevator and began to “aggressively kiss[] her and would not
                                  19
                                       stop.” Id. at ¶¶ 15-17. When the elevator stopped at Dinnis’s floor, he tried to physically pull Doe
                                  20
                                       from the elevator by her neck and hair. She resisted, leaning back to stay on her feet inside the
                                  21
                                       elevator, and Dinnis got back on the elevator and resumed his assault. Id. at ¶¶ 18-20. Dinnis was
                                  22
                                       “even more aggressive, grabbing [Doe’s] rear end and pulling her roughly against his groin.”
                                  23
                                       Dinnis was “much taller and much stronger” than Doe and she could not maneuver out of his
                                  24
                                       grasp. Id. at ¶ 20. Doe “pressed her fist into his chest and kept saying ‘No.’” Id. at ¶ 21. The
                                  25
                                       elevator returned to the ground floor and a colleague of Doe’s entered the elevator. When the
                                  26
                                       elevator reached Doe’s colleague’s floor, he left the elevator. Dinnis then resumed his attack on
                                  27
                                       Doe, holding Doe’s neck as he “forcibly kissed her” while she said “no.” Id. at ¶¶ 22-23. When
                                  28
                                                                                          2
                                             Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 3 of 17




                                   1   the elevator arrived at Doe’s floor, Dinnis followed Doe off the elevator and to her hotel room.

                                   2   When they reached her room, he grabbed her by the neck and tried to follow her inside, saying

                                   3   “You want it.” Id. at ¶¶ 24-25. Doe, filled with terror, fought off Dinnis and yelled out several

                                   4   times, and he finally walked away, leaving Doe “shaking and terrified.” Id. at ¶¶ 26-28. Her

                                   5   “mouth was raw and her left ear was burning,” and she noticed she was missing an earring. Id. at

                                   6   ¶ 30.

                                   7            Dinnis messaged Doe on LinkedIn later that night, stating, “Are you sure? I have a suite if

                                   8   you’re keen. xx.” Id. at ¶ 31. He sent her additional messages the following morning, to which

                                   9   Doe responded that “it’s best if we keep things strictly professional.” Id. at ¶¶ 32-33. Dinnis later
                                       messaged Doe, “apologizing for his behavior” and commenting on her attractiveness. He also sent
                                  10
                                       Doe a photo of her earring, which he had found hanging on his jacket. Id. at ¶ 34.
                                  11
                                                Doe alleges that since the assault, she has “experienced high anxiety while travelling,
                                  12
Northern District of California
 United States District Court




                                       particularly in elevators,” and subsequently left her position with Research Now, which required
                                  13
                                       her to regularly travel alone. Id. at ¶ 35.
                                  14
                                                Doe alleges the following claims for relief against Dinnis: 1) intentional infliction of
                                  15
                                       emotional distress; 2) negligent infliction of emotional distress; 3) assault; 4) battery; 5) violation
                                  16
                                       of California’s Unruh Act, California Civil Code section 51.7(a); 6) violation of California’s Bane
                                  17
                                       Act, California Civil Code section 52.1; and 7) violation of California Civil Code section 52.4.
                                  18
                                       Compl.
                                  19
                                       II.      PROCEDURAL HISTORY
                                  20
                                                On April 23, 2018, Doe filed a complaint against Dinnis and the Airline Defendants,
                                  21
                                       alleging nine claims for relief. See Case No. C-18-cv-2420 DMR. Doe and the Airline
                                  22
                                       Defendants consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636, and
                                  23
                                       the Airline Defendants moved to dismiss the complaint. Dinnis did not appear. The court notified
                                  24
                                       the parties that it could not decide the motion to dismiss in Dinnis’s absence pursuant to Williams
                                  25
                                       v. King, 875 F.3d 500, 503 (9th Cir. 2017), and proposed severing Dinnis from the action.
                                  26
                                       [Docket Nos. 19, 23.] No party objected to severing Dinnis from the action, and on August 30,
                                  27
                                       2018, the court severed Doe’s claims against Dinnis and ordered the clerk to open this action.
                                  28
                                                                                           3
                                           Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 4 of 17




                                   1   [Docket No. 27.]1 On September 20, 2018, the court granted as unopposed Doe’s motion to

                                   2   proceed using a pseudonym. [Docket No. 31.]

                                   3          Doe served Dinnis with the summons and complaint on June 4, 2018. [Docket No. 16.]

                                   4   Dinnis did not file a responsive pleading or otherwise appear. The clerk entered Dinnis’s default

                                   5   on December 20, 2018. [Docket No. 36.] Doe filed the present motion for default judgment on
                                       March 1, 2019. [Docket No. 42.] In connection with the motion, Doe filed administrative
                                   6
                                       motions to file under seal portions of her motion, supporting declarations, and supplemental
                                   7
                                       briefing. [Docket Nos. 40, 41, 59, 60.] Doe served the motion for default judgment and all
                                   8
                                       supporting declarations on Dinnis. [Docket Nos. 69, 70.]
                                   9
                                              After Doe filed her motion for default judgment, the court ordered her to submit
                                  10
                                       supplemental briefing regarding the sufficiency of service of the summons and complaint and
                                  11
                                       whether Dinnis is subject to personal jurisdiction in this court. [Docket Nos. 51, 57.] Doe timely
                                  12
Northern District of California




                                       filed the requested briefing, which she also served on Dinnis. [Docket Nos. 53, 54, 59-62, 69, 70.]
 United States District Court




                                  13
                                              The court held a hearing on November 14, 2019 at which Dinnis did not appear. The court
                                  14
                                       ordered Doe to file an amended complaint with allegations regarding the citizenship of the parties
                                  15
                                       and amended administrative motions to seal that are narrowly tailored to seek sealing only of
                                  16   sealable material in accordance with Civil Local Rule 79-5. [Docket No. 72.] Doe timely filed an
                                  17   amended complaint that includes new citizenship allegations and removes the Airline Defendants
                                  18   but adds no new claims for relief against Dinnis. [Docket No. 76 (Am. Compl.).] She also re-
                                  19   filed on the public docket the submissions she previously sought to file under seal, including the

                                  20   motion for default judgment. The only material she seeks to redact from her motion and

                                  21   supporting declarations is her name and the name of her daughter. [Docket Nos. 74, 78.]
                                              Additionally, in connection with her supplemental briefing regarding whether Dinnis is
                                  22
                                       subject to personal jurisdiction, Doe moved to file under seal portions of three documents
                                  23
                                       produced by Virgin and designated confidential pursuant to the protective order in the related case.
                                  24
                                       [Docket No. 59.] Following the hearing on the motion for default judgment, Doe re-filed the three
                                  25
                                       documents on the public docket, seeking to redact only contact information and Dinnis’s
                                  26
                                  27
                                       1
                                  28    The parties in the related case settled their claims and the court dismissed the case in December
                                       2018.
                                                                                           4
                                          Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 5 of 17




                                   1   compensation information. [Docket No. 74-6 (Andrus Decl., Dec. 4, 2019, “3d Andrus Decl.”)

                                   2   Exs. F, H, I.]

                                   3   III.    LEGAL STANDARD

                                   4           Federal Rule of Civil Procedure 55(b)(2) permits a court to enter a final judgment in a case

                                   5   following a defendant’s default. Shanghai Automation Instrument Co. v. Kuei, 194 F. Supp. 2d

                                   6   995, 999 (N.D. Cal. 2001). Whether to enter a judgment lies within the court’s discretion.

                                   7   Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002) (“A defendant’s

                                   8   default does not automatically entitle the plaintiff to a court-ordered judgment.” (citing Draper v.

                                   9   Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986))).

                                  10           Before assessing the merits of a default judgment, a court must ensure the adequacy of

                                  11   service on the defendant, as well as confirm that it has subject matter jurisdiction over the case and

                                  12   personal jurisdiction over the parties. See In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999). If the
Northern District of California
 United States District Court




                                  13   court finds these elements satisfied, it turns to the following factors (“the Eitel factors”) to

                                  14   determine whether it should grant a default judgment:

                                  15                    (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                        plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                  16                    the sum of money at stake in the action[,] (5) the possibility of a
                                                        dispute concerning material facts[,] (6) whether the default was due
                                  17                    to excusable neglect, and (7) the strong policy underlying the Federal
                                                        Rules of Civil Procedure favoring decision on the merits.
                                  18
                                       Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (citation omitted). In this analysis, “the
                                  19
                                       well-pleaded allegations of the complaint relating to a defendant’s liability are taken as true.”
                                  20
                                       Pepsico, Inc., 238 F. Supp. 2d at 1175 (citing Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915,
                                  21
                                       917-18 (9th Cir. 1987)). Nevertheless, default does not compensate for essential facts not within
                                  22
                                       the pleadings and those legally insufficient to prove a claim. Cripps v. Life Ins. Co. of N. Am., 980
                                  23
                                       F.2d 1261, 1267 (9th Cir. 1992).
                                  24
                                       IV.     ANALYSIS
                                  25
                                               A. Subject Matter Jurisdiction
                                  26
                                               Doe asserts the existence of diversity jurisdiction under 28 U.S.C. § 1332. Federal courts
                                  27
                                       have subject matter jurisdiction over a case when the parties are citizens of a state and citizens of a
                                  28
                                                                                           5
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 6 of 17




                                   1   foreign state and when the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(2).

                                   2   Plaintiff resides in and is a citizen of Texas. At the time Doe filed the original complaint in this

                                   3   action, Dinnis was a citizen, resident, and domiciliary of Brisbane, Australia. Am. Compl. ¶¶ 2, 3.

                                   4   Plaintiff further alleges that the amount in controversy is greater than $75,000. Id. at ¶ 4.

                                   5   Therefore, since the parties are diverse and the amount in controversy exceeds the jurisdictional

                                   6   minimum, this court has subject matter jurisdiction over this case. See In re Digimarc Corp.

                                   7   Derivative Litig., 549 F.3d 1223, 1236 (9th Cir. 2008) (“It is well-established that the jurisdiction

                                   8   of the court depends upon the state of things at the time of the action brought.” (quotation and

                                   9   citation omitted)).

                                  10          B.      Personal Jurisdiction
                                  11          The court next examines whether it has personal jurisdiction over Dinnis. Courts

                                  12   distinguish between “specific or case-linked jurisdiction and general or all-purpose jurisdiction.”
Northern District of California
 United States District Court




                                  13   Delphix Corp. v. Embarcadero Techs., Inc., 749 Fed. Appx. 502, 505 (9th Cir. 2018) (quoting

                                  14   BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017)). Doe contends that Dinnis is subject to

                                  15   this court’s general personal jurisdiction.

                                  16          “Unlike the specific jurisdiction analysis, which focuses on the cause of action, the

                                  17   defendant and the forum, a general jurisdiction inquiry is dispute blind, the sole focus being on

                                  18   whether there are continuous and systematic contacts between the defendant and the forum.”

                                  19   Delphix, 749 Fed. Appx. at 505. “For an individual, the paradigm forum for the exercise of

                                  20   general jurisdiction is the individual’s domicile . . . .” Goodyear Dunlop Tires Operations, S.A. v.

                                  21   Brown, 564 U.S. 915, 924 (2011). Domicile “is the place where one resides with the intent to

                                  22   remain indefinitely.” Cal. Practice Guide: Federal Civil Procedure Before Trial, Ch. 3-D § 3:60

                                  23   (2019) (emphasis removed). In determining whether it has jurisdiction, a court “must examine the

                                  24   defendant’s contacts with the forum at the time of the events underlying the dispute.” Delphix,

                                  25   749 Fed. Appx. at 505 (emphasis added) (quoting Steel v. United States, 813 F.2d 1545, 1549 (9th

                                  26   Cir. 1987)) (discussing general jurisdiction analysis). “[O]ne cannot defeat personal jurisdiction

                                  27   by a move away from the state in which the underlying events took place.” Id. (quoting Steel, 813

                                  28   F.2d at 1549). “[A] general jurisdiction inquiry should consider all of a defendant’s contacts with
                                                                                          6
                                          Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 7 of 17




                                   1   the forum state prior to the filing of the lawsuit, rather than just those contacts that are related to

                                   2   the particular cause of action the plaintiff asserts.” Id. at 505-06.

                                   3           Doe presents the following evidence of Dinnis’s purported domicile in California at the

                                   4   time of the events alleged in the complaint. At the time of the assault, Dinnis was a resident of

                                   5   California. He lived in San Francisco with his family, used a San Francisco Bay Area mobile

                                   6   number, and regularly posted on social media about his family’s activities in the Bay Area.

                                   7   [Docket No. 62 (Andrus Decl., July 12, 2019) ¶¶ 5-9, Exs. B-F.]

                                   8           Dinnis was a Virgin employee at the time of the assault. Virgin’s principal place of

                                   9   business is in Burlingame, California. Am. Compl. ¶ 2; Andrus Decl. Ex. A. In June 2016, while

                                  10   Alaska Air Group, Inc. (“Alaska”) was in the process of purchasing Virgin, Dinnis received an

                                  11   offer letter regarding the continuation of his employment with Virgin upon its purchase by Alaska.

                                  12   3d Andrus Decl. Ex. H. The letter provided that Dinnis’s position as a Virgin employee would
Northern District of California
 United States District Court




                                  13   continue for 18 months after the date of Alaska’s purchase of Virgin, and stated that this

                                  14   employment period was subject to continuation without interruption “if [Alaska] opt[s] to move

                                  15   you to the payroll of our subsidiary Alaska Airlines, Inc.” Id. The letter closed as follows:

                                  16   “Stuart, I’m looking forward to you playing a key leadership role in the path forward for Virgin

                                  17   America guests and teammates.” Id. The offer letter was accompanied by an employment

                                  18   contract, which set forth the terms of Dinnis’s continued employment as an at-will Virgin and

                                  19   Alaska employee, and included a monthly bonus for an 18-month period. It also identified the

                                  20   laws of the state of California as governing any disputes. Id. Dinnis signed the employment

                                  21   agreement and offer letter on July 12 and 13, 2016, respectively. Id.

                                  22           Following his alleged assault on Doe, on October 29, 2016, Dinnis sent an email to what

                                  23   appears to be his supervisors at Virgin apologizing for his actions with respect to Doe and

                                  24   proposing certain next steps. He wrote, “I beg Virgin America to preserve my employment and

                                  25   support my actions above and believe I still have a lot to contribute to the merged entity and am

                                  26   more than willing to work hard and comply with all requirements to ensure this never happens

                                  27   again.” 3d Andrus Decl. Ex. I.

                                  28           Based on this evidence, the court concludes that Doe has established that before and during
                                                                                           7
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 8 of 17




                                   1   the time of the events alleged in the amended complaint, Dinnis was domiciled in California

                                   2   because he lived in this state with the intent to remain indefinitely. That Dinnis ultimately left

                                   3   California for Australia by the time Plaintiff filed her complaint does not defeat personal

                                   4   jurisdiction. Accordingly, Doe has established that this court has general personal jurisdiction

                                   5   over Dinnis for purposes of this action.

                                   6          C.      Adequacy of Service
                                   7          Next, the court must determine whether service of the summons and complaint on Dinnis

                                   8   was properly effected. The proof of service indicates that Dinnis was personally served with a

                                   9   copy of the summons, complaint, and other documents on June 4, 2018 in Brisbane, Australia in

                                  10   the state of Queensland. [Docket No. 16 (Proof of Service).]

                                  11          Under Federal Rule of Civil Procedure 4(f)(1), service of process upon an individual in a

                                  12   foreign country may be accomplished “by any internationally agreed means of service that is
Northern District of California
 United States District Court




                                  13   reasonably calculated to give notice, such as those authorized by the Hague Convention on the

                                  14   Service Abroad of Judicial and Extrajudicial Documents.” Fed. R. Civ. P. 4(f)(1). The Hague

                                  15   Convention “specifies certain approved methods of service and ‘pre-empts inconsistent methods

                                  16   of service’ wherever it applies.” Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1507 (2017)

                                  17   (quoting Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699 (1988)). Both

                                  18   Australia and the United States are signatories to the Hague Convention. Hague Conf. on Private

                                  19   Int’l Law, Authorities (Per Party), https://www.hcch.net/en/states/authorities (last visited Sept. 24,

                                  20   2019). Because the United States and Australia are both Hague Convention member countries,

                                  21   “compliance with the Convention is mandatory.” Volkswagenwerk, 486 U.S. at 705.

                                  22          According to the Hague Convention, “[t]he Central Authority of the State [the request is]

                                  23   addressed [to] shall itself serve the document or shall arrange to have it served by an appropriate

                                  24   agency . . . by a particular method requested by the applicant, unless such a method is

                                  25   incompatible with the law of the State addressed.” Hague Convention (XIV) Service Abroad of

                                  26   Judicial and Extrajudicial Documents, art. 5(b), Nov. 15, 1965. In order for service to be

                                  27   compliant under the Hague Convention in Queensland, Australia, service is “effected by either a

                                  28   bailiff of the court or an enforcement officer.” Hague Conf. on Private Int’l Law, Methods of
                                                                                         8
                                           Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 9 of 17




                                   1   Service, https://www.hcch.net/en/states/authorities/details3/?aid=878 (last visited Sept. 24, 2019).

                                   2   Furthermore, “personal service on an individual is effected by locating the person to be served and

                                   3   identifying them, generally by asking their identity, and then giving them the documents to be

                                   4   served.” Id. Here, Doe requested that the Supreme Court of Queensland serve the complaint,

                                   5   summons, and other papers on Dinnis in Brisbane. [Docket No. 54 (Andrus Decl., May 17, 2019)

                                   6   ¶ 3.] The Supreme Court of Queensland authorized the request and appointed a bailiff to

                                   7   personally serve the documents. Bailiff Wayne Norman Reilly located Dinnis, confirmed his

                                   8   identity, confirmed that he was the person named in the complaint, and personally served Dinnis

                                   9   with complaint, summons, and other papers on June 4, 2018. Proof of Service.

                                  10          Service is proved under the Hague Convention once the Central Authority completes a

                                  11   certificate stating that “the document has been served” and includes “the method, the place and the

                                  12   date of service and the person to whom the document was delivered.” Hague Convention (XIV)
Northern District of California
 United States District Court




                                  13   Service Abroad of Judicial and Extrajudicial Documents, art. 6, Nov. 15, 1965. Having reviewed

                                  14   the proof of service, the court finds that service of the summons and complaint on Dinnis was

                                  15   adequately effected under Rule 4(f)(1).2

                                  16          D.      Application of the Eitel Factors
                                  17                  1.      Possibility of Prejudice to Plaintiff
                                  18          The first Eitel factor asks whether the plaintiff will suffer prejudice if default judgment is

                                  19   not entered. This factor weighs in favor of granting Doe’s motion, as Doe will suffer prejudice if

                                  20   the court does not enter a default judgment against Dinnis because she otherwise has no means to

                                  21   recover damages from him. PepsiCo, 238 F. Supp. 2d at 1177.

                                  22                  2.      Merits and Sufficiency of the Complaint
                                  23          “Under an Eitel analysis, the merits of plaintiff’s substantive claims and the sufficiency of

                                  24   the complaint are often analyzed together.” Dr. JKL Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d

                                  25

                                  26   2
                                        As noted, Doe filed an amended complaint on December 5, 2019 that adds no new claims against
                                  27   Dinnis. Federal Rule of Civil Procedure 5(a)(2) provides that a defendant who is in default need
                                       not be served with an amended complaint that asserts no new claims for relief. Notwithstanding
                                  28   Rule 5(a)(2), Doe caused the amended complaint to be personally served on Dinnis on December
                                       6, 2019. [Docket No. 79 (Proof of Service of Am. Compl.).]
                                                                                       9
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 10 of 17




                                   1   1038, 1048 (N.D. Cal. 2010). “These two factors require that plaintiffs’ allegations ‘state a claim

                                   2   on which the [plaintiff] may recover.’” Id. (quoting Danning v. Lavine, 572 F.2d 1386, 1388 (9th

                                   3   Cir. 1978)). Following entry of default, well-pleaded allegations in the complaint are deemed true,

                                   4   except for the amount of damages. Fair Hous. of Marin v. Combs, 285 F.3d 899, 906 (9th Cir.

                                   5   2002).

                                   6            Doe moves for default judgment only on her claims of intentional infliction of emotional

                                   7   distress, negligent infliction of emotional distress, assault, and battery. See Mot. 5-6.

                                   8                           a.      Intentional Infliction of Emotional Distress
                                   9            In order to establish a claim for intentional infliction of emotional distress, Doe must show

                                  10   “(1) extreme and outrageous conduct by [Dinnis] with the intention of causing, or reckless

                                  11   disregard of the probability of causing, emotional distress”; (2) that she “suffer[ed] severe or

                                  12   extreme emotional distress; and (3) actual and proximate causation of the emotional distress by
Northern District of California
 United States District Court




                                  13   [Dinnis’s] outrageous conduct.” Hughes v. Pair, 46 Cal. 4th 1035, 1050 (citations and quotation

                                  14   marks omitted). “A defendant’s conduct is ‘outrageous’ when it is so ‘extreme as to exceed all

                                  15   bounds of that usually tolerated in a civilized community.” Id. at 1051 (citations and quotation

                                  16   marks omitted).

                                  17            Doe has sufficiently alleged a claim for intentional infliction of emotional distress. She

                                  18   alleges conduct by Dinnis, a sexual assault, that was extreme and outrageous, and is the type of

                                  19   conduct that “exceeds all bounds of that usually tolerated in a civilized community.” Dinnis acted

                                  20   with intent or recklessness, knowing that Doe was likely to suffer emotional distress, and with

                                  21   deliberate disregard of this likelihood. See Am. Compl. ¶¶ 51-53. Further, Doe has alleged that

                                  22   she suffered severe emotional distress as a result of Dinnis’s assault. See id. at ¶ 54. She states

                                  23   that following the sexual assault, she experienced “extreme anxiety when riding on elevators and

                                  24   now take[s] the stairs in most situations rather than take an elevator alone.” [Docket No. 74-1

                                  25   (Doe Decl., Feb. 27, 2019) ¶ 5.] Since the assault, she has experienced multiple panic attacks and

                                  26   anxiety about the prospect of her daughters facing similar assaults. Id. at ¶ 6. Due to her anxiety,

                                  27   she was unable to perform the frequent travel that her Research Now position required, and

                                  28   resigned. Id. at ¶ 9. She sought mental health treatment through counselling and an employee
                                                                                         10
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 11 of 17




                                   1   assistance line, and has been prescribed an increase in anti-depressant medication. Id. at ¶ 7.

                                   2   Psychologist Benjamin J. Albritton, Psy.D., examined Doe and opined that her present

                                   3   impairments are consistent with a diagnosis of Posttraumatic Stress Disorder (“PTSD”). [Docket

                                   4   No. 74-4 (Albritton Decl., Feb. 22, 2019) ¶ 16.] Given the allegations and the evidence submitted

                                   5   with her motion, the court concludes that Doe has stated a sufficient claim for intentional infliction

                                   6   of emotional distress.

                                   7                            b.    Negligent Infliction of Emotional Distress
                                   8          The California Supreme Court has “recognized that there is no independent tort of

                                   9   negligent infliction of emotional distress.” Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965,

                                  10   984 (1993). Instead, “[t]he tort is negligence, a cause of action in which a duty to the plaintiff is

                                  11   an essential element.” Id. “That duty may be imposed by law, be assumed by the defendant, or

                                  12   exist by virtue of a special relationship.” Id. at 985. “Whether a defendant owes a duty of care is
Northern District of California
 United States District Court




                                  13   a question of law. Its existence depends upon the foreseeability of the risk and upon a weighing of

                                  14   policy considerations for and against imposition of liability.” Marlene F. v. Affiliated Psychiatric

                                  15   Medical Clinic, Inc., 48 Cal. 3d 583, 588 (1989). Therefore, to prevail on her negligence claim,

                                  16   Doe must establish that 1) Dinnis owed her a duty; 2) Dinnis breached that duty; 3) Dinnis’s

                                  17   conduct caused Doe’s emotional distress, and 4) Doe suffered damages from Dinnis’s conduct.

                                  18   See Bohnert v. Roman Catholic Archbishop of San Francisco, 136 F. Supp. 3d 1094, 1124 (N.D.

                                  19   Cal. 2015).

                                  20          While Doe has sufficiently alleged that Dinnis’s conduct caused her emotional distress, she

                                  21   she does not allege that Dinnis owed her a duty of care or that he breached that duty. Doe does not

                                  22   address these elements of the claim in her motion, discussing only whether Doe’s emotional

                                  23   distress was reasonably foreseeable to Dinnis. However, there is no claim for negligent infliction

                                  24   of emotional distress “based solely upon the foreseeability that serious emotional distress might

                                  25   result.” Marlene F., 48 Cal. 3d at 589. “Damages for severe emotional distress, rather, are

                                  26   recoverable in a negligence action when they result from the breach of a duty owed the plaintiff

                                  27   that is assumed by the defendant or imposed on the defendant as a matter of law, or that arises out

                                  28   of a relationship between the two.” Id. at 590. Accordingly, the court concludes that Doe has not
                                                                                         11
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 12 of 17




                                   1   stated a negligent infliction of emotional distress claim.

                                   2                          c.      Assault
                                   3          The elements of a claim for assault under California law are that “(1) the defendant

                                   4   threatened to touch the plaintiff in a harmful or offensive manner; (2) it reasonably appeared to the

                                   5   plaintiff that the defendant was about to carry out the threat; (3) the plaintiff did not consent to the

                                   6   defendant’s conduct; (4) the plaintiff was harmed; and (5) the defendant’s conduct was a

                                   7   substantial factor in causing the plaintiff’s harm.” Avina v. United States, 681 F.3d 1127, 1130

                                   8   (9th Cir. 2012) (citations omitted).

                                   9          Doe has alleged a sufficient claim for assault. She alleges that Dinnis threatened to touch

                                  10   her in a harmful or offensive manner, causing her to fear that he was about to touch her in such a

                                  11   way. Am. Compl. ¶¶ 17-21, 23-24, 65-69. She also alleges that she did not consent to the

                                  12   conduct, repeatedly saying “no” to Dinnis. Id. at ¶¶ 21, 23, 27. Doe was harmed by the
Northern District of California
 United States District Court




                                  13   apprehension created by Dinnis’s conduct and his conduct was a substantial factor in causing her

                                  14   harm. Id. at ¶ 69.

                                  15                          d.      Battery
                                  16          A claim for battery under California law requires a plaintiff to establish that “(1) the

                                  17   defendant touched the plaintiff or caused the plaintiff to be touched with the intent to harm or

                                  18   offend the plaintiff; (2) the plaintiff did not consent to the touching; (3) the plaintiff was harmed or

                                  19   offended by defendant’s conduct; and (4) a reasonable person in plaintiff’s situation would have

                                  20   been offended by the touching.” Avina, 681 F.3d at 1130-31.

                                  21          Doe has stated a claim for battery. She alleges that Dinnis touched her in an offensive

                                  22   manner, that she did not consent to his actions, that she was harmed and offended by the touching,

                                  23   and that a reasonable person in her situation would have been offended by the touching. Am.

                                  24   Compl. ¶¶ 73-76.

                                  25                  3.      The Sum of Money at Stake in the Action
                                  26          The fourth Eitel factor focuses on the amount of money at issue in the action. “[C]ourts

                                  27   should be hesitant to enter default judgment in matters involving large sums of money.” Yelp Inc.

                                  28   v. Catron, 70 F. Supp. 3d 1082, 1099-1100 (N.D. Cal. 2014). “When the money at stake in the
                                                                                          12
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 13 of 17




                                   1   litigation is substantial or unreasonable, default judgment is discouraged.” Bd. of Tr. v. Core

                                   2   Concrete Const., Inc., No. C-11-02532-LB, 2012 WL 380304, at *1, *4 (N.D. Cal. Jan. 7, 2012).

                                   3   However, when “the sum of money at stake is tailored to the specific misconduct of the defendant,

                                   4   default judgment may be appropriate.” Id. The total amount of damages Doe requests is

                                   5   $1,310,537.45, representing sums for emotional distress damages and damages for loss of past and

                                   6   future income. This sum appears to be “tailored to the specific misconduct” of Dinnis. This factor

                                   7   weighs in favor of granting Doe’s motion.

                                   8                   4.      Possibility of Dispute Concerning Material Facts
                                   9           Under the fifth Eitel factor, the court assesses the likelihood of dispute between the parties

                                  10   regarding the material facts of the case. When a party “fail[s] to appear or otherwise respond . . .

                                  11   in defaulting, defendants are deemed to have admitted all well-pleaded factual allegations

                                  12   contained in the complain[t].” DirecTV v. Hoa Huynh, 503 F.3d 847, 851 (9th Cir. 2007) (citing
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 55(a)). Here, Dinnis failed to appear and respond to the complaint and the Clerk

                                  14   entered default accordingly. Because Doe’s well-pled allegations, except as to damages, are

                                  15   presumed to be true, TeleVideo, 826 F.2d at 917-18, she adequately alleged her claims for

                                  16   intentional infliction of emotional distress, assault, and battery, as set forth above. Doe served

                                  17   Dinnis with her motion for default judgment as well as all supplemental briefing and the amended

                                  18   complaint. [Dockets No. 52, 56, 58, 69, 70, 79.] Nevertheless, Dinnis did not appear or file any

                                  19   opposition to Doe’s motion. Accordingly, the record reflects Dinnis’s silence despite notice of

                                  20   the proceedings and several opportunities to respond. Therefore, the court finds that there is little

                                  21   possibility of a dispute of material facts.

                                  22                   5.      Default Due to Excusable Neglect
                                  23           The sixth Eitel factor considers whether a defendant’s default resulted from excusable

                                  24   neglect. Eitel, 782 F.2d at 1472. Nothing in the record suggests that Dinnis defaulted due to

                                  25   excusable neglect. As noted earlier, Doe served Dinnis with submissions relating to the case

                                  26   throughout the pendency of this action and he still failed to participate in the litigation. The

                                  27   default of Dinnis cannot be attributed to excusable neglect, so the sixth factor weighs in favor of

                                  28   Doe.
                                                                                         13
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 14 of 17



                                                      6.      Favoring a Decision on the Merits
                                   1
                                              The final Eitel factor examines whether the policy of favoring a decision on the merits
                                   2
                                       precludes entry of default judgment. Eitel, 782 F.2d at 1472 (“[c]ases should be decided on their
                                   3
                                       merits whenever reasonably possible”). However, “the mere existence of Fed.R.Civ.P. 55(b)
                                   4
                                       indicates that this preference, standing alone, is not dispositive.” PepsiCo, 238 F. Supp. 2d at
                                   5
                                       1177 (citation omitted). Because Dinnis failed to defend against this action, a decision on the
                                   6
                                       merits would be “impracticable, if not impossible.” Truong, 2007 WL 1545173, at *13 (citation
                                   7
                                       omitted). Therefore, the court finds this factor, though it weighs against default judgment, does
                                   8
                                       not preclude granting it. See Kloepping v. Fireman’s Fund, No. C 94-2684 TEH, 1996 WL
                                   9
                                       75314, at *3 (N.D. Cal. Feb. 13, 1996).
                                  10
                                              In sum, the Eitel factors weigh in favor of granting Plaintiff’s motion for default judgment.
                                  11
                                              E.      Remedies
                                  12
Northern District of California




                                              Although the factual contentions of the operative complaint are accepted as true when
 United States District Court




                                  13
                                       determining the liability of a defaulting defendant, this rule does not apply to statements regarding
                                  14
                                       damages. See TeleVideo, 826 F.2d at 917-18. To recover damages after securing a default
                                  15
                                       judgment, a plaintiff must prove the relief it seeks through testimony or written affidavit. Bd. of
                                  16
                                       Trs. of the Boilermaker Vacation Trust v. Skelly, Inc., 389 F. Supp. 2d 1222, 1226 (N.D. Cal.
                                  17
                                       2005); see PepsiCo, Inc., 238 F. Supp. 2d at 1175 (citing Televideo Sys., Inc., 826 F.2d at 917-18).
                                  18
                                              Here, Plaintiff seeks monetary damages of $1,310,537.45, representing $500,000 in non-
                                  19
                                       economic damages and $810,537.45 for lost income. Mot. 11-13.
                                  20
                                                      1. Non-Economic Damages
                                  21
                                              Doe seeks $500,000 in damages for emotional distress, humiliation, embarrassment, and
                                  22
                                       anguish caused by Dinnis’s assault. “There is no fixed or absolute standard by which to compute
                                  23
                                       the monetary value of emotional distress, and a jury is entrusted with vast discretion in
                                  24
                                       determining the amount of damages to be awarded.” Plotnik v. Meihaus, 208 Cal. App. 4th 1590,
                                  25
                                       1602 (2012) (quotations and citation omitted). Under California law, “the testimony of a single
                                  26
                                       person, including the plaintiff, may be sufficient to support an award of emotional distress
                                  27
                                       damages.” Knutson v. Foster, 25 Cal. App. 5th 1075, 1096 (2018) (emphasis in original).
                                  28
                                                                                        14
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 15 of 17




                                   1          As described above, Doe alleges a lengthy, frightening assault by Dinnis that took place on

                                   2   an elevator, in a hotel hallway, and in front of her hotel room. He grabbed her by her neck and

                                   3   attempted to follow her inside her room until he finally walked away after she fought him off and

                                   4   yelled. She states that after the assault, she experienced “extreme anxiety when riding on

                                   5   elevators and now take[s] the stairs in most situations rather than take an elevator alone.” Doe

                                   6   Decl. ¶ 5. She has experienced multiple panic attacks and anxiety about the prospect of her

                                   7   daughters facing similar assaults. Id. at ¶ 6. Doe also experiences recurring nightmares and

                                   8   flashbacks to the assault. [Docket No. 74-3 (Laprairie Decl., Feb. 28, 2019) Ex. D (Doe Dep.)

                                   9   171-73.] Doe’s daughter has witnessed Doe unable to move from anxiety on several occasions.

                                  10   [Docket No. 74-2 (Declaration of Doe’s Daughter’s Decl., Nov. 12, 2018) 1-2.] Her anxiety

                                  11   related to travel resulted in her resigning from her position. Doe Decl. ¶ 9. Doe sought mental

                                  12   health treatment through counselling and an employee assistance line and has been prescribed an
Northern District of California
 United States District Court




                                  13   increase in anti-depressant medication. Doe Decl. ¶ 7. A psychologist diagnosed her with PTSD

                                  14   resulting from the assault and opined that she would benefit from individual therapy to address the

                                  15   symptoms that affect her day-to-day life as a result of the assault. Albritton Decl. ¶¶ 16-17.

                                  16          The court finds that an award of $500,000 for non-economic damages is appropriate given

                                  17   the assault alleged and the evidence of the emotional distress Doe suffered as a result. This

                                  18   amount appears reasonable compared to amounts juries have awarded to plaintiffs who have

                                  19   suffered sexual assaults. See, e.g., Boswell v. Federal Express Corp., No. 3:04-cv-00098-SI, 2007

                                  20   WL 1412590 (N.D. Cal. Apr. 11, 2007) (jury awarded plaintiff $3,000,000, including $250,000

                                  21   for emotional distress, where manager forcibly kissed employee and then retaliated against her,

                                  22   causing her to resign); Coughlin v. Hilton Hotel Corp., 1994 WL 900364 (D. Nev. Oct. 1, 1994)

                                  23   (jury awarded plaintiff $1,700,000 against hotel defendant following sexual assault during

                                  24   convention at the hotel). See also Ramser v. Laielli, 15-CV-2018-CAB-DHB, 2017 WL 4169721,

                                  25   at *2 (S.D. Cal. Sept. 20, 2017) (plaintiff alleging rape and related claims awarded $1.5 million for

                                  26   non-economic damages on motion for default judgment). The court recommends that Doe be

                                  27   awarded $500,000 for non-economic damages.

                                  28
                                                                                        15
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 16 of 17



                                                        2.   Economic Damages
                                   1
                                               Doe also requests $810,537.45 in back and front pay. At the time of the assault, Doe was
                                   2
                                       employed as a Vice President, Panel Partnerships for Research Now. Doe Decl. ¶ 2. In that
                                   3
                                       position, she earned a salary of $150,000 and was eligible to receive an additional 20% of her
                                   4
                                       salary as a bonus. Id. at ¶ 8, Ex. A (Research Now offer letter). After the assault, Doe was unable
                                   5
                                       to perform the frequent travel that was required of the position. She resigned from the position in
                                   6
                                       January 2017. Id. at ¶¶ 4-9; Doe Dep. 100-103. Doe returned to work for her previous employer,
                                   7
                                       American Airlines, at a salary of $80,267. Doe Decl. ¶ 10, Ex. B (paystub). She earned a one-
                                   8
                                       time bonus of $1,000 in 2017. Doe Decl. ¶ 10. In September 2018, she was promoted to
                                   9
                                       Manager, Loyalty Partnerships, with an annual salary of $97,721.15. Id. at ¶ 11, Ex. C. Doe is 44
                                  10
                                       years old and intends to work until age 65. Doe Decl. ¶ 13.
                                  11
                                              Doe calculates the gap between the compensation she expected to receive had she
                                  12
Northern District of California




                                       continued in her position at Research Now and her actual compensation through February 28,
 United States District Court




                                  13
                                       2019 at $122,025. Doe Decl. ¶ 12; Laprairie Decl. ¶ 3 Ex. A. According to Doe, the harm from
                                  14
                                       no longer being able to work as a vice president at Research Now will continue into the
                                  15
                                       foreseeable future, as even with her recent promotion her diminished earnings represent significant
                                  16
                                       front pay damages. She expected to have a diminished lifetime earning capacity of at least
                                  17
                                       $688,512.45, after discounting to present value. Laprairie Decl. ¶¶ 4-6, Ex. B.
                                  18
                                              As noted above, Doe settled her claims against the Airline Defendants and in December
                                  19
                                       2018, the court dismissed the related case, Doe v. Virgin America, Inc., Case No. C-18-cv-2420
                                  20
                                       DMR. At the hearing on the motion, the court ordered Doe to submit briefing addressing whether
                                  21
                                       her claim for front and back pay in this motion accounts for any recovery from the Airline
                                  22
                                       Defendants for the same damages. [Docket No. 72.] In response, Doe submitted a declaration in
                                  23
                                       which she states, “I have not received or recovered any money for the lost/reduced income I am
                                  24
                                       seeking in this matter.” [Docket No. 78 (Doe Decl., Dec. 3, 2019) ¶ 2.]
                                  25
                                              Having reviewed the evidence, the court recommends an award of $810,537.45 for back
                                  26
                                       and front pay.
                                  27

                                  28
                                                                                       16
                                         Case 4:18-cv-05393-YGR Document 80 Filed 02/24/20 Page 17 of 17



                                       V.     CONCLUSION
                                   1
                                              For the foregoing reasons, the court recommends that Doe’s motion for default judgment
                                   2
                                       be granted. The court further recommends that Doe be awarded $500,000 for non-economic
                                   3
                                       damages and $810,537.45 for back and front pay, for a total of $1,310,537.45.
                                   4
                                              Immediately upon receipt of this order, Doe shall serve a copy of this order on Dinnis and
                                   5
                                       file proof of service with the court. Any party may file objections to this report and
                                   6
                                       recommendation with the District Judge within 14 days of being served with a copy. See 28
                                   7
                                       U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a); N.D. Civ. L.R. 72-2.             ISTRIC
                                   8                                                                          TES D      TC
                                                                                                            TA




                                                                                                                                O
                                                                                                     S
                                   9




                                                                                                                                 U
                                                                                                   ED
                                              IT IS SO ORDERED.




                                                                                                                                  RT
                                                                                                                 ORD      ERED




                                                                                               UNIT
                                  10
                                       Dated: February 24, 2020                                         IT IS SO




                                                                                                                                       R NIA
                                  11
                                                                                         ______________________________________
                                  12                                                                   Donna M. Ryu M. Ryu
                                                                                                NO           Donna Judge
Northern District of California




                                                                                                       JudgeMagistrate
 United States District Court




                                                                                                                                       FO
                                                                                               United States
                                  13                                                             RT




                                                                                                                                   LI
                                                                                                        ER
                                                                                                   H




                                                                                                                                A
                                  14
                                                                                                             N                     C
                                                                                                                               F
                                                                                                                 D IS T IC T O
                                  15                                                                                   R
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        17
